Citation Nr: 1226627	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  00-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1987 to October 1996. 

This matter originally came to the Board of Veterans' Appeals (Board) from a February 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part,  declined to reopen the claim for service connection for a chronic lower and middle back condition. 

The procedural history of the claim is tortuous and need not be repeated in its entirety.  Pertinent to this decision, in a February 2011 decision the Board found that the Veteran had submitted new and material evidence to reopen her underlying claim of service connection for a thoracolumbar disability and remanded it for additional development.  In January 2012 the Board again remanded the Veteran's claim for additional development.  

The issue has been recharacterized to comport to the evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

As discussed in the January 2012 Board remand, the Veteran's September 2011 written statements and a September 2011 private medical opinion discussing the etiology of her cervicalgia and cervical degenerative disc disease raise the issue of entitlement to service connection for a cervical spine disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is again REFERRED to the RO for appropriate consideration.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current thoracolumbar disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Subsequent to the initial adjudication of this claim in February 2000, which was initiated prior to current VA notice and assistance requirements, an April 2010 notice provided the required information regarding a petition to reopen a previously denied claim.  Although that notification did not provide the required information regarding service connection, prior notification letters of June 2006 and November 2008 did satisfy those duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently re-adjudicated in a December 2009 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted in February 2012 to assess the nature and etiology of the Veteran's claimed disability; the Veteran has not argued, and the record does not reflect, that the February 2012 examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a thoracolumbar spine disability.  She claims that she has suffered chronic lower and middle back pain since service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

STRs dated in June 1991 noted that the Veteran complained of low back pain.  November 1991 STRs noted that the Veteran complained of low back pain and was 28 weeks pregnant.  October 1995 STRs noted that the Veteran complained of low back pain and was given an assessment of musculoskeletal low back pain and that she had a full range of motion.  January 1996 STRs noted that the Veteran complained of long standing low back pain and that it was worse before menses and when her bladder was full; an assessment of beginning to suspect fibromyalgia, but endometriosis possible given the increase before menses, but other considerations include mechanical back pain, chronic pyelo, and ovarian cysts was noted.  August 1996 STRs noted that the Veteran was given an assessment of upper back strain due to road march.  

The Veteran reported on her 1996 separation examination history that she had recurrent back pain.  However, the clinical evaluation reflects normal spine and the examining physician did not comment on her history.   

Given her normal clinical evaluation during her separation examination and lack of any underlying diagnosis for her recurrent back pain during service, the evidence does not support a finding that the Veteran had a chronic thoracolumbar spine disability on separation from service.  See generally, Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

Following service, a February 1997 VA medical certificate noted that the Veteran had pain in the mid back that radiated into the lower back; a diagnosis of back spasms was given.  

A VA examination was conducted in February 1997.  The Veteran complained of occasional low back pain that worsened with her menstrual cycle and reported that it began in 1995.  A physical examination revealed mild tenderness to the upper and mid back and full flexion without pain.  The examiner noted: 1) that regarding her low back pain she had no restrictions and should begin a daily exercise program; and 2) the low back pain was related to her menstrual cycle.  

An X-ray report, which was referenced and considered in the examination report, found no evidence of bony or soft tissue abnormalities and gave an impression of normal limited lumbosacral spine examination.  
A May 2001 VA examination report noted that during service the Veteran had vague complaints of joint pain and was given a diagnosis of systemic lupus erythematosus, not active.  Additionally, the examiner noted that the Veteran's STRs showed complaints of pain in different parts of her body and therefore it was likely the onset of her systemic lupus was during service.  Her lupus has been service connected.  May 2002 and 2003 VA treatment records indicated that the Veteran continued to be diagnosed with systemic lupus.  

A June 2005 VA examination report, which was conducted for a claim of service connection for the shoulders, noted that September 2004 x-rays of the thoracic spine were within normal limits.  

A December 2008 VA treatment record noted that the Veteran's active problems included arthritis and that she complained of current back pain; last episode was 1 year ago.  The Veteran state it began in 1994 for no known reason.  An assessment of recurrent myofasciitis, left thoracic and left lumbar spine was given; Toradol deferred.  

A June 2009 VA treatment record noted that medical imaging revealed that the Veteran had minimal degenerative changes of her lumbar spine.  

A February 2012 VA examination report noted that the Veteran was given a diagnosis of minimal degenerative changes of the lumbar spine.  

As the Veteran currently has a thoracolumbar disability and had recurrent back pain during service, the determinative issue is whether these are related.  

A VA examination was conducted in March 2011.  The examiner noted a review of the Veteran's claim file.  The examiner noted that thoracic and lumbar pain was not part of the Veteran's current problems.  The pain syndrome was related to nerve irritation/compression of the lower cervical spine radicular between the shoulder blades.  The "Examining Physician" was A.A. and the "Author" of the report was L.G..  Their qualifications are unknown.
Significantly, the examination report did not identify what, if any, thoracolumbar spine disability the Veteran then had; did not address the VA treatment records noting that she had a diagnosed thoracolumbar back disability; and did not discuss the STRs showing treatment for the Veteran's back during service.  

The Board remanded the claim in January 2012 because, under the circumstance described above, the report was, and remains, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
 
A second VA examination was conducted in February 2012.  The Veteran reported that around 1995 she felt an urge to go the restroom, stood up, and felt a sharp pain in her low back.  Since then she has had an intermittent increase in pain and currently has back pain once a week.  The examiner noted the Veteran's specific STRs indicating treatment for her back pain during service, and post service medical evidence, including the February 1997 VA examination and June 2009 VA treatment record.  

A physical examination was conducted.  Medical imaging of her spine was performed in February 2012; an impression of tiny degenerative spondylosis with no evidence of degenerative disc narrowing or significant facet arthropathy was given.  A diagnosis of minimal degenerative changes of the lumbar spine was given.  The examiner opined that it is less likely than not that her thoracolumbar spine condition was incurred in service or caused by an in-service injury, event, or illness because the medical records during service did not show a chronic back condition; a September 2004 x-ray of the thoracolumbar spine was within normal limits; and the current minor abnormality of the thoracolumbar spine is most likely the result of the natural progress of aging and less likely related to, incurred in, or caused by, service.  

A Veteran is competent to report symptoms such as pain.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  The Veteran has reported that she experienced back pain during service and continually thereafter.  Given the numerous STRs showing back pain during service and thereafter, the Board accept these statements as credible and acknowledges a continuity of back pain symptomatology during and after service.  

A lay person may speak as to etiology and as to nexus in some limited circumstances in which such is obvious through lay observation, such as a fall leading to a broken leg.  Jandreau, 492, F. 3d at 1372.  However, the Veteran, as a lay person who lacks medical training, cannot provide a competent opinion regarding the etiology of her back pain which competent medical professionals have attributed to her lupus, menstruation, or some other cause.  See Jandreau, supra; see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    

While the Veteran's credible lay statements and opinions have been considered, they are far outweighed by the medical opinion provided by the VA examiner who found that the Veteran's current thoracolumbar spine disability did not have its onset during, and is not otherwise related to, service.  A competent medical expert, who provided a cogent rationale for his medical conclusion, makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran was not diagnosed with arthritis of her back until many years after service, and service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim for a thoracolumbar disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 




ORDER

Entitlement to service connection for a thoracolumbar disability is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


